J-S29033-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: R.R.D., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
    APPEAL OF R.D., FATHER                     :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 171 EDA 2018

               Appeal from the Order Entered November 8, 2017
    in the Court of Common Pleas of Bucks County Orphans' Court at No(s):
                                 2017-9070

    IN THE INTEREST OF: J.K.L.D., A            :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
    APPEAL OF R.D., FATHER                     :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 173 EDA 2018

                 Appeal from the Order Dated October 30, 2017
    in the Court of Common Pleas of Bucks County Orphans' Court at No(s):
                                  2017-9069


BEFORE:      PANELLA, J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                            FILED JUNE 28, 2018

       Appellant, R.D. (“Father”), files these consolidated appeals from the

decrees dated October 30, 2017, and entered on November 8, 2017,1 in the

____________________________________________


* Former Justice specially assigned to the Superior Court.

1 The subject decrees were dated October 30, 2017. However, as to R.R.D.,
the clerk did not provide notice pursuant to Pa.R.C.P. 236(b) until November
J-S29033-18



Bucks County Court of Common Pleas, granting the petitions of the Bucks

County Children and Youth Social Services Agency (“BCCYSSA”) and

involuntarily terminating his parental rights to his minor, dependent children,

a daughter, J.K.L.D., born in June 2014, and a son, R.R.D., born in May 2011

(collectively, the “Children”), pursuant to the Adoption Act, 23 Pa.C.S.A. §

2511(a)(2), (5), (8), and (b).2 In addition, on March 22, 2018, counsel for

Father (“Counsel”) filed with this Court a Petition for Leave to Withdraw as

Counsel and a brief pursuant to Anders v. California, 386 U.S. 738 (1967)

averring the within appeal is frivolous. After review, we grant Counsel’s

petition to withdraw and affirm the trial court’s decrees.

       The trial court summarized the relevant procedural and factual history

as follows:

____________________________________________


8, 2017. Moreover, as to J.K.L.D., there is no notation on the docket that
notice was given and that the order was entered for purposes of Pa.R.C.P.
236(b). Our appellate rules designate the date of entry of an order as “the
day on which the clerk makes the notation in the docket that notice of entry
of the order has been given as required by Pa.R.C.P. 236(b).” Pa.R.A.P.
108(b). Further, our Supreme Court has held that “an order is not appealable
until it is entered on the docket with the required notation that appropriate
notice has been given.” Frazier v. City of Philadelphia, 557 Pa. 618, 621,
735 A.2d 113, 115 (1999). While we consider both matters on the merits, we
caution the Bucks County Prothonotary’s Office to comply with the rules
governing the entry of orders.

2 By separate decrees entered the same date, the trial court involuntarily
terminated the parental rights of the Children’s mother, J.M. a/k/a J.A.M.
(“Mother”). Mother has not filed an appeal and is not a party to the instant
appeal.




                                           -2-
J-S29033-18


       J.D., presently three and one-half (3 1/2) years of age, was born
       [in June 2014] and R.R.D., now six and one-half (6 1/2) years old,
       was born [in May 2011]. R.R.D. was in the care of [BCCYSSA] for
       a short period of time during 2012. Despite R.R.D. having been
       returned to Mother after that time, both [c]hildren came into the
       care of [BCCYSSA] on December 21, 2015.[3]

               Father testified that he was incarcerated when the Children
       came into the care of [BCCYSSA] in 2015. Father has been
       incarcerated for all but five (5) months since the Children came
       into care. While incarcerated, Father has been reported for
       multiple misconducts. At least two (2) of the misconducts
       involved Father’s possession of contraband in the correctional
       facility. The most recent misconduct, in May 2017, resulted from
       Father testing positive for suboxone. . . . .

Trial Court Opinion (”T.C.O.”), 1/24/18, at 1-2 (citations to record omitted).

       BCCYSSA filed petitions to terminate Mother’s and Father’s parental

rights on June 16, 2017.4 The trial court held a hearing on October 25, 2017,

and Mother and Father, who were both incarcerated, were present and

represented by counsel. In support of the petitions to terminate, BCCYSSA

presented the testimony of Jeneen Overberger, a BCCYSSA caseworker, as

well as Mother and Father. BCCYSSA further offered Exhibits 1 through 4,

which were admitted without objection. N.T. Hearing, 10/25/17, at 4. Mother

____________________________________________


3The Children came into care because Foster Mother, with whom the Children
had already been residing pursuant to voluntary placement, could not access
medical care for the Children. Notes of Testimony (“N.T.”), 10/25/17, at 57-
58. Thereafter, the Children were adjudicated dependent on March 30, 2016.
Id. at 5. As to Father, the Children’s goal was changed from reunification to
adoption on March 21, 2017. Id. at 37.
4BCCYSSA sought termination of Mother’s parental rights pursuant to Section
2511(a)(1), (2), (5), and (8), and termination of Father’s parental rights
pursuant to Section 2511(a)(2), (5), and (8). Id. at 3.



                                           -3-
J-S29033-18



and Father each testified on their own behalf.5 In addition, the Children were

represented by a guardian ad litem during this proceeding who participated in

the questioning.6

       By decrees dated October 30, 2017, and entered November 8, 2017,

the trial court involuntarily terminated the parental rights of Father to the


____________________________________________


5 Mother additionally offered an exhibit, M-1, which was marked but never
entered. N.T. at 77.

6 The guardian ad litem (“GAL”), Lisa Ann Horne, Esquire, argued in favor of
termination of Father’s parental rights at the hearing. Id. at 106-07. During
the hearing, Attorney Horne represented the Children’s legal interests and
best interests. Pursuant to order dated and entered August 4, 2017, the court
appointed Attorney Horne to represent both sets of interests after she filed a
motion averring that no conflict existed.

This Court has recently held that we will address sua sponte the failure of an
orphans’ court to appoint counsel pursuant to 23 Pa.C.S.A. 2313(a). See In
re K.J.H., 180 A.3d 411, 414 (Pa.Super. 2018). Our Supreme Court, in In
re Adoption of L.B.M., 639 Pa. 428, 161 A.3d 172 (2017) (plurality), held
that Section 2313(a) requires that counsel be appointed to represent the legal
interests of any child involved in a contested involuntary termination
proceeding. The Court defined a child’s legal interest as synonymous with his
or her preferred outcome. With respect to this Court’s holding in In re K.M.,
53 A.3d 781 (Pa.Super. 2012), that a GAL who is an attorney may act as
counsel pursuant to Section 2313(a) so long as the dual roles do not create a
conflict between the child’s best interest and legal interest, the L.B.M. Court
did not overrule it.

Here, Attorney Horne averred there was no conflict, and the court thereafter
considered and determined that no conflict existed; therefore, we do not
remand this matter. Cf. In re T.M.L.M., 2018 Pa. Super. 87 (filed April 13,
2018) (remand for further proceedings when six-year-old child’s preference
was equivocal and the attorney neglected to interview the child to determine
whether legal and best interests were in conflict).




                                           -4-
J-S29033-18



Children.7 On November 28, 2017, Father, through appointed counsel, filed

notices of appeal. Counsel filed a Statement of Intent to File Anders Brief in

Lieu of Statement of Errors Complained of on Appeal pursuant to Pa.R.A.P.

1925(c)(4) and In re J.T., 983 A.2d 771 (Pa.Super. 2009).               This Court

consolidated Father’s appeals sua sponte on February 5, 2018.

       When counsel files an Anders brief, this Court may not review the

merits of the appeal without first addressing counsel’s request to withdraw.

Commonwealth v. Washington, 63 A.3d 797, 800 (Pa.Super. 2013); see

also Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa.Super. 2005)

(stating, “[w]hen faced with a purported Anders brief, this Court may not

review the merits of the underlying issues without first passing on the request

to withdraw.”) (citation omitted).             In In re V.E. & J.E., 611 A.2d 1267

(Pa.Super. 1992), this Court extended the Anders principles to appeals

involving the termination of parental rights. Id. at 1275. Counsel appointed

to represent an indigent parent on appeal from a decree involuntarily

terminating parental rights may therefore petition this Court for leave to

withdraw representation and submit an Anders brief. In re S.M.B., 856 A.2d
1235, 1237 (Pa.Super. 2004).

____________________________________________


7The decrees do not specify the subsections under which the court terminated
Father’s parental rights. However, we observe that in its opinion the trial
court finds that BCCYSSA established grounds for termination pursuant to
Subsections 2511(a)(1), (2), (5), and (8), and that termination serves the
Children’s best interests pursuant to Subsection 2511(b). T.C.O. at 3, 7-10.
The court incorrectly states that BCCYSSA pursued termination of Father’s
parental rights under Section 2511(a)(1). Id. at 3.

                                           -5-
J-S29033-18



      In Commonwealth v. Santiago, 602 Pa. 159, 978 A.2d 349 (2009),

our Supreme Court explained, “the major thrust of Anders . . . is to assure

that counsel undertakes a careful assessment of any available claim that an

indigent appellant might have.” Id. at 174, 978 A.2d at 358. The Court stated

that this “is achieved by requiring counsel to conduct an exhaustive

examination of the record and by also placing the responsibility on the

reviewing court to make an independent determination of the merits of the

appeal.” Id.

      To withdraw, pursuant to Commonwealth v. Millisock, 873 A.2d 748

(Pa.Super. 2005) and its progeny, counsel must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the [Anders] brief to the [appellant]; and 3) advise the
      [appellant] that he or she has the right to retain private counsel
      or raise additional arguments that the [appellant] deems worthy
      of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa.Super. 2013) (en

banc) (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa.Super.

2009)); see also Commonwealth v. Orellana, 86 A.3d 877, 880 (Pa. Super.

2014). Counsel must “attach to their petition to withdraw a copy of the letter

sent to their client advising him or her of their rights.” Millisock, 873 A.2d

at 752.

      This Court further reviews Counsel’s Anders brief for compliance with

the requirements set forth in Santiago, supra.



                                    -6-
J-S29033-18


             [W]e hold that in the Anders brief that accompanies court-
      appointed counsel’s petition to withdraw, counsel must: (1)
      provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.
602 Pa. at 178-79, 978 A.2d at 361. “Once counsel has satisfied the above

requirements, it is then this Court’s duty to conduct its own review of the trial

court’s proceedings and render an independent judgment as to whether the

appeal is, in fact, wholly frivolous.” Commonwealth v. Goodwin, 928 A.2d
287, 291 (Pa.Super. 2007) (en banc) (quoting Commonwealth v. Wright,

846 A.2d 730, 736 (Pa.Super. 2004)).

      Counsel filed a petition to withdraw, wherein she asserts that she has

made a conscientious review of the record and determined the appeal would

be frivolous.   Likewise, Counsel submitted a brief that complies with the

requirements of Anders as set forth in Santiago, supra. Counsel attached

to the petition to withdraw a copy of the letter she sent to Father advising him

of his rights and enclosed a copy of the Anders brief therewith. Hence, we

conclude that Counsel has complied with the procedural Anders requirements

and proceed to a review of the merits.

      Counsel’s Anders brief raises the following issue for our review:

      Did the trial court commit an error of law by involuntarily
      terminating Father’s parental rights under 23 Pa.C.S.[A. §]
      2511(a)(1) when [BCCYSSA] had not petitioned for termination
      based on that section of the Adoption Act?

                                      -7-
J-S29033-18



Anders brief at 5.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental rights
      cases requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., [616 Pa. 309, 325, 47
A.3d 817, 826 (2012)]. “If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion.” Id. “[A] decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
      Id. The trial court’s decision, however, should not be reversed
      merely because the record would support a different result. Id.
      at [325-26, 47 A.3d at] 827. We have previously emphasized our
      deference to trial courts that often have first-hand observations of
      the parties spanning multiple hearings. See In re R.J.T., [608
Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)].

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court is

free to believe all, part, or none of the evidence presented, and is likewise

free to make all credibility determinations and resolve conflicts in the

evidence.”    In re M.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation

omitted). “[I]f competent evidence supports the trial court’s findings, we will

affirm even if the record could also support the opposite result.”        In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental

                                      -8-
J-S29033-18


      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter of

Adoption of Charles E.D.M., II, 550 Pa. 595, 601, 708 A.2d 88, 91 (1998)).

      In the case sub judice, the trial court terminated Father’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). We have long

held that in order to affirm a termination of parental rights, we need only

agree with the trial court as to any one subsection of Section 2511(a), as well

as Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004)

(en banc). Here, we analyze the trial court’s termination decrees pursuant to

subsections 2511(a)(2) and (b), which provide as follows:

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                       ...


                                      -9-
J-S29033-18


           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                      ...

        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), and (b).

     We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those



                                    - 10 -
J-S29033-18



grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015)

(quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002)). “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a

long period of uncooperativeness regarding the necessity or availability of

services, may properly be rejected as untimely or disingenuous.”             In re

A.L.D., 797 A.2d at 340 (internal quotation marks and citations omitted).

      In In re Adoption of S.P., 616 Pa. 309, 47 A.3d 817 (2012), our

Supreme Court, in addressing Section 2511(a)(2), held that:

      incarceration is a factor, and indeed can be a determinative factor,
      in a court’s conclusion that grounds for termination exist under §
      2511(a)(2) where the repeated and continued incapacity of a
      parent due to incarceration has caused the child to be without
      essential parental care, control or subsistence and that the causes
      of the incapacity cannot or will not be remedied.

Id. at 328-29, 47 A.3d at 828; see also In re D.C.D., 629 Pa. 325, 346-47,

105 A.3d 662, 675 (2014) (holding that incarceration prior to child’s birth and

until child was at least seven years old rendered family reunification an

unrealistic goal and, therefore, trial court was within its discretion when it

terminated father’s parental rights notwithstanding the agency’s failure to

follow court’s initial directive that reunification efforts be made). The Court in

S.P. further stated,

      [W]e now definitively hold that incarceration, while not a litmus
      test for termination, can be determinative of the question of
      whether a parent is incapable of providing “essential parental

                                     - 11 -
J-S29033-18


      care, control or subsistence” and the length of the remaining
      confinement can be considered as highly relevant to whether “the
      conditions and causes of the incapacity, abuse, neglect or refusal
      cannot or will not be remedied by the parent,” sufficient to provide
      grounds for termination pursuant to 23 Pa.C.S.[A.] § 2511(a)(2).
      See e.g. Adoption of J.J., [511 Pa. 590, 605,] 515 A.2d [883,
      891 (1986)] (“[A] parent who is incapable of performing parental
      duties is just as parentally unfit as one who refuses to perform the
      duties.”); [In re] E.A.P., 944 A.2d [79, 85 (Pa.Super.
      2008)](holding termination under § 2511(a)(2) was supported by
      mother’s repeated incarcerations and failure to be present for
      child, which caused child to be without essential care and
      subsistence for most of her life and which cannot be remedied
      despite mother’s compliance with various prison programs).

In re Adoption of S.P., 616 Pa. at 331-32, 47 A.3d at 830 (footnote

omitted).

      In the case at bar, in finding grounds for termination pursuant to Section

2511(a)(2), the trial court reasoned, “[t]he Children have lacked proper

parental care and control necessary for their well-being per §2511(a)(2). We

found further that Father has not, cannot, and will not remedy those conditions

within a reasonable time period, as he has no realistic plan for housing or

employment, or for addressing the significant need to treat his substance

abuse issues.” T.C.O. at 7. In so stating, the court found as follows:

      A.   Father has Failed to Meet [BCCYSSA]’s Permanency
      Placement Plan (PPP) Objectives

            Presently, Father is serving back-time regarding a
      previously-imposed sentence. Father testified that he has been
      incarcerated for all but 5 months since the Children came into the
      care of [BCCYSSA]. As a result of a probation/parole violation
      which Father testified was due to his failure to pay restitution, on
      June 7, 2017, following a parole hearing, our colleague Judge
      Trauger imposed a sentence encompassing the remainder of back
      time, with no eligibility for parole. Father signed a stipulation with

                                     - 12 -
J-S29033-18


     regard to serving his back time. Father stated that he did not wish
     to be paroled before his maximum date because his housing
     options had been limited when he was on parole, and though he
     would be interested in living with his father, the Bucks County
     Adult Probation and Parole department disallowed that as an
     option.

           Father admitted that [BCCYSSA]’s Permanency Placement
     Plan included the directive that he become and stay drug-free, a
     goal which, unfortunately, he has been unable to achieve. While
     incarcerated Father has been reported for several misconducts.
     The initial misconduct occurred the first day he was incarcerated,
     December 14, 2016, followed by misconducts on December 17,
     2016, January 23, 2017 and May 12, 2017. Upon his first
     misconduct, Father was immediately placed in the Restricted
     Housing Unit (“RHU”) for sixty (60) days. The two (2) December
     2016 misconducts were related to the possession of contraband.
     Five (5) months after his incarceration, in May 2017, Father
     received a misconduct as a result of a positive urine sample, and
     received forty (40) additional days in the RHU.

            Father’s testimony included his statement that he has not
     received any treatment for substance abuse. He testified further
     that he has not participated in drug and alcohol classes, decision-
     making classes, or anger management classes during his
     incarceration. Father claimed that a medical evaluation performed
     a few months prior to the evidentiary hearing indicated that he
     did not need such treatment. Father did admit that he cannot
     presently provide suitable housing for the Children, and that he
     lacks present means to provide support for them. He has not had
     a visit with his Children for more than a year, having last seen
     them in the fall of 2016.

           At the hearing on October 25, 2017, we also listened to the
     testimony of Jeneen Overberger, a caseworker for [BCCYSSA]
     who has been involved in this case since March 2017. Ms.
     Overberger testified that Father had failed to take any actions
     toward achieving the objectives of the PPP. Despite Father’s claim
     that he received a mental health evaluation, [BCCYSSA] was
     never so informed.

     B.   Father is Incapable of Providing Adequate Housing
     and Support for the Children



                                   - 13 -
J-S29033-18


             During October through December 2016, before he returned
      to prison, Father was living in a recovery house and worked daily
      in a warehouse. He was responsible for weekly rent for which,
      when necessary, his father would assist in paying. Father testified
      that he is not presently capable of providing proper housing or
      support for the Children.

            Ms. Overberger testified that since the Children came into
      care two (2) years ago, Father has never been in a position to
      provide for them.

             Father faults [BCCYSSA] for limiting his visits with the
      Children. While [BCCYSSA] dictates the visitation schedule, and
      need not afford visitation once the Dependency Court has changed
      the goal to adoption, as occurred here, we do not condone a
      perceived lack of reasonable effort by [BCCYSSA] to effectuate
      visitation. Ms. Overberger noted that she had informed Father
      that [BCCYSSA] did not feel it was appropriate for the Children to
      visit Father during the periods when he was in the RHU. Ms.
      Overberger also testified that R.R.D. was traumatized after a visit
      at the prison, and [BCCYSSA] was concerned that future visits at
      the prison would have a further traumatic effect on the [c]hild.
      Ms. Overberger’s testimony included the observation that Father
      had rarely visited with his [c]hildren when he was not
      incarcerated.

T.C.O. at 5-7 (citations to record and footnotes omitted).

      A review of the record supports the trial court’s finding of grounds for

termination under Section 2511(a)(2) as it reveals Father failed to alleviate

the Agency’s concerns regarding his ability and capacity to care for the

Children. Importantly, Father failed to comply with his Permanency Placement

Plan (“PPP”) goals aimed at reunification with the Children. As we discern no

abuse of discretion or error of law, we do not disturb the court’s findings.

      Notably, Ms. Overberger confirmed that neither parent had been in a

position to have custody of the Children at any time since the latter were



                                     - 14 -
J-S29033-18



placed in care. N.T. at 37. Moreover, she indicated that neither parent was

in such a position at the time of the hearing.           Id. at 38.   Indeed, Father

acknowledged that he has been incarcerated all but five months since the

Children have been in care, and as a result, he has been unable to care for

the Children. Id. at 18. He further admitted that despite his incarceration,

there were reunification objectives established as part of his PPP. Id. at 19.

Ms. Overberger testified that Father has failed to complete the objectives of

his plan. Id. at 36.

        Father admitted that although he was to achieve and maintain sobriety,

he received several misconducts while incarcerated as a result of the presence

of controlled substances or unprescribed medications in his system, most

recently in May 2017.8         Id. at 19-20.       Father further stated he had not

undergone substance abuse treatment and had no appropriate housing or

means of support for the Children. Id. at 21. He testified that he did have a

mental health evaluation a few months prior to the time of the hearing;

however, he was unsure if the evaluation was provided to BCCYSSA. Id. at

21. Critically, Ms. Overberger indicated that she was unaware that Father had

an evaluation and had not been told that one was completed and available.

Id. at 36-37.

        As this Court has stated, “a child’s life cannot be held in abeyance while

a parent attempts to attain the maturity necessary to assume parenting

____________________________________________


8   At that time, Father tested positive for suboxone. N.T. at 20.

                                          - 15 -
J-S29033-18



responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa.Super.

2006). Moreover, Father cannot or will not remedy this situation. Hence, the

record substantiates the conclusion that Father’s repeated and continued

incapacity, abuse, neglect, or refusal has caused Children to be without

essential parental control or subsistence necessary for their physical and

mental well-being. See In re Adoption of M.E.P., 825 A.2d at 1272.

      As noted above, in order to affirm a termination of parental rights, this

Court need only agree with the trial court as to any one subsection of Section

2511(a) before assessing its determination under Section 2511(b). Therefore,

we need not address any further subsections of Section 2511(a), In re

B.L.W., 843 A.2d at 384, and proceed to determine whether termination was

proper under Section 2511(b). In this regard, our Supreme Court has stated:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S.[A.] § 2511(b). The emotional needs and welfare of the
      child have been properly interpreted to include “[i]ntangibles such
      as love, comfort, security, and stability.” In re K.M., 53 A.3d
781, 791 (Pa.Super. 2012). In In re E.M. [a/k/a E.W.C. &
      L.M. a/k/a L.C., Jr.], [533 Pa. 115, 123, 620 A.2d 481, 485
      (1993)], this Court held that the determination of the child’s
      “needs and welfare” requires consideration of the emotional bonds
      between the parent and child. The “utmost attention” should be
      paid to discerning the effect on the child of permanently severing
      the parental bond. In re K.M., 53 A.3d at 791. However, as
      discussed below, evaluation of a child’s bonds is not always an
      easy task.



                                     - 16 -
J-S29033-18



In re T.S.M., 620 Pa. at 628-29, 71 A.3d at 267. “In cases where there is no

evidence of any bond between the parent and child, it is reasonable to infer

that no bond exists. The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case.” In re K.Z.S., 946 A.2d
753, 762-63 (Pa.Super. 2008) (citation omitted).

        “When conducting a bonding analysis, the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d at 1121 (internal citations omitted).

Moreover,

        [w]hile a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.

              [I]n addition to a bond examination, the trial court can
              equally emphasize the safety needs of the child, and
              should also consider the intangibles, such as the love,
              comfort, security, and stability the child might have
              with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33 A.3d
95, 103 (Pa.Super. 2011)) (quotation marks and citations omitted).

        In the case sub judice, in determining that termination of Father’s

parental rights favors the Children’s needs and welfare under Section 2511(b)

of the Adoption Act, the trial court reasoned:

               As [BCCYSSA] clearly and convincingly established the
        criteria set forth by 23 Pa.C.S.[A. §] 2511(a)(1), (2), (5), and (8)
        for termination, we next examined, pursuant to §2511(b),

                                       - 17 -
J-S29033-18


     whether the termination of Father’s parental rights served the best
     interests of the Children, considering their developmental,
     physical, and emotional needs and welfare. We found that it did
     so.

            The Children, per a voluntary placement, have resided with
     their foster mother since August, 2015. The foster mother also
     has an adult daughter who lives in her home with the Children.
     Ms. Overberger testified that both adults are involved with the
     Children, meeting their needs, and providing appropriate and
     necessary guidance and affection. There are no special medical,
     emotional or developmental needs or concerns for either child,
     other than speech therapy for R.R.D. The foster mother is an
     adoptive resource for the Children, and [BCCYSSA] supports their
     adoption by her, assuming she passes all of the requisite
     background checks. We found the record clearly and convincingly
     established the existence of a substantial bond between the
     Children and the foster mother.

           When considering what situation would best serve a child’s
     needs and welfare, the trial court must examine the status of the
     natural parental bond and whether terminating the natural
     parent’s rights would destroy something in existence that is
     necessary and beneficial to the child(ren).

           When conducting a bonding analysis, the court is not
           required to use expert testimony. . . .Social workers
           and caseworkers can offer evaluations as well. . .
           Additionally, Section 2511(b) does not require a
           formal bonding evaluation. . . “Above all else . . .
           adequate consideration must be given to the needs
           and welfare of the child.”. . . A parent’s own feelings
           of love and affection for a child, alone, do not prevent
           termination of parental rights. . .

           Before granting a petition to terminate parental rights,
           it is imperative that a trial court carefully consider the
           intangible dimension of the needs and welfare of a
           child-the love, comfort, security, and closeness-
           entailed in a parent-child relationship, as well as the
           tangible dimension. Continuity of relationships is also
           important to a child, for whom severance of close
           parental ties is usually extremely painful. The trial
           court, in considering what situation would best serve


                                    - 18 -
J-S29033-18


            the child[ren]’s needs and welfare, must examine the
            status of the natural parental bond to consider
            whether terminating the natural parents’ rights would
            destroy something in existence that is necessary and
            beneficial.

      [In re Z.P.], 994 A.2d 1108, 1121 (internal citations omitted).

            We found termination was warranted here. The record
      contains clear and convincing evidence that Father has not made
      reasonable or responsible strides toward adequately parenting the
      Children. The evidence suggests that Father has thus far failed to
      address his mental health and substance abuse issues.
      Additionally, Father has neither the present ability nor a
      reasonable future plan to provide adequate housing and support
      for himself or the Children.

             While this [c]ourt does not doubt that Father loves his
      [c]hildren, the record is devoid of testimony or evidence of a
      necessary and beneficial relationship between Father and the
      Children, the existence of which, should Father’s rights be
      terminated, would result in a negative effect on the Children. In
      sum, the record contains clear and convincing evidence that
      Father has been and continues to be, incapable of adequately
      parenting the Children.

             “The court cannot and will not subordinate indefinitely a
      child's need for permanence and stability to a parent's claims of
      progress and hope for the future.” [In re Adoption of R.J.S.],
      901 A.2d 502, 513 (Pa.Super. 2006). When Father’s repeated
      failure to remedy his parental incapacity is balanced against the
      Childrens’ needs for permanence and stability, this [c]ourt has
      concluded that it would not be in the Childrens’ best interests for
      their lives to remain on hold indefinitely, in hopes that Father will
      one day be able to act responsibly as their parent. Regrettably,
      then, Father is not entitled to relief. [See In re Adoption of
      C.D.R.], supra. at 1220.

T.C.O. at 8-10 (citations to record omitted).

      Upon review, we again discern no abuse of discretion.          The record

supports the trial court’s finding that the Children’s developmental, physical



                                     - 19 -
J-S29033-18



and emotional needs and welfare favor termination of Father’s parental rights

pursuant to Section 2511(b).

       As indicated above, Ms. Overberger testified that neither parent had

been in a position to have custody of the Children since the Children had been

placed in care and, significantly, neither parent was in such a position at the

time of the hearing.       N.T. at 37-38.      Father was incarcerated all but five

months since the Children have been in care, and he last saw them prior to

his incarceration in November of 2016.9 Id. at 18, 23.

       Moreover, and more importantly, the Children have resided in their

current placement since August 2015, prior to entry of the shelter care order.

Id. at 38, 59. Foster Mother, who has requested to be an adoptive parent

and her adult daughter have a positive, affectionate relationship with the

Children.    Id. at 39-40.        Ms. Overberger observed, the Children “seek

guidance from both adults in the home. They seek their needs to be met by

both adults. And they, you know, are bonded and affectionate with both adults

in the home.” Id. at 39; 59. As such, Ms. Overberger opined that termination

of parental rights best serves the needs and welfare of the children. Id. at

40.
____________________________________________


9 Ms. Overberger explained the Agency and the Agency’s solicitor jointly
decided that Father would not be permitted visitation. The factors they
considered in reaching this decision were the fact that the Children’s goal had
been changed to adoption, BCCYSSA had petitioned for, and a hearing was
scheduled with regard to, termination of parental rights, Father had not seen
the Children on a regular basis, and R.R.D. had had a prior traumatic
experience with prison visitation. N.T. at 55.


                                          - 20 -
J-S29033-18



      Thus, as confirmed by the record, termination of Father’s parental rights

serves the Children’s developmental, physical and emotional needs and

welfare and was proper pursuant to Section 2511(b).            While Father may

profess to love the Children, a parent’s own feelings of love and affection for

a child will not alone preclude termination of parental rights. In re Z.P., 994
A.2d at 1121. At the time of the hearing, the Children had been in care almost

two years and resided with Foster Mother for over two years. They are entitled

to permanency and stability, for as we have stated, a child’s life “simply cannot

be put on hold in the hope that [a parent] will summon the ability to handle

the responsibilities of parenting.”    Id. at 1125.     Rather, “a parent’s basic

constitutional right to the custody and rearing of his or her child is converted,

upon the failure to fulfill his or her parental duties, to the child’s right to have

proper parenting and fulfillment of his or her potential in a permanent,

healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856 (Pa.Super.

2004) (citation omitted), appeal denied, 582 Pa. 718, 872 A.2d 1200 (2005).

      Based on the foregoing analysis of the trial court’s termination of

Father’s parental rights, we agree with Counsel that the within appeal is wholly

frivolous. Further, our independent review of the record does not reveal any

additional, “non-frivolous issues that counsel, intentionally or not, missed or

misstated.” Commonwealth v. Yorgey, 2018 WL 2346441, at *12

(Pa.Super. May 24, 2018).      As such, we grant Counsel’s petition to withdraw

and affirm the decrees of the trial court.

      Petition to withdraw granted. Decrees affirmed.

                                      - 21 -
J-S29033-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/28/18




                          - 22 -